Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16 is objected to because of the following informalities:  
Claim 16 currently depends on Claim 13 when it should depend on Claim 14.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. “Automatic Fetal Ultrasound Standard Plane Detection Using Knowledge Transferred Recurrent Neural Networks”, Medical Image Computing and Computer-Assisted Intervention – MICCAI 2015.; hereafter: Chen, and further in view of Buckler et al. (US 2019/0180153 A1; hereafter: Buckler).
Regarding Claim 1, Chen teaches: a clinical condition detection system, comprising: a communication device in communication with an ultrasound imaging device and configured to receive a sequence of ultrasound image frames representative of a subject body across a time period (See Sequence of Images below)

    PNG
    media_image1.png
    421
    1211
    media_image1.png
    Greyscale


and a processor in communication with the communication device and configured to: classify spatial domain information in the sequence of ultrasound image frames by applying a first deep learning network to each ultrasound image frame of the sequence of ultrasound image frame to generate a classification vector including a probability for each clinical characteristic of a first set of clinical characteristics; (See 1st Deep learning network and Section 2.2; Table 1 shows the structure of 
    PNG
    media_image1.png
    421
    1211
    media_image1.png
    Greyscale
the first deep learning network.)

classify time domain information in the classification vectors corresponding to the sequence of ultrasound image frames across the time period by applying a second deep learning network to generate a probability for each clinical characteristics of a second set of clinical characteristics (See 2nd LSTM deep learning network and Section 2.2, ¶2)

    PNG
    media_image1.png
    421
    1211
    media_image1.png
    Greyscale


Chen, however, does not explicitly disclose identifying a clinical condition of the subject body based on the probabilities for the second set of clinical characteristics.
In a related art, Buckler teaches identifying a clinical condition of the subject body based on the probabilities for the second set of clinical characteristics (¶62: “the systems and methods of the subject application may advantageously utilize a hierarchical inference scheme may be applied beginning with not only spatially-resolved image features but also time-resolved kinetics at multiple levels of biologically-objective components of morphology and structural composition in the middle, and then clinical inference at the end.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen with the above teachings of Buckler to incorporate the identification of a clinical condition. The motivation in doing so would lie in determining certain clinical conditions based on spatial and temporal features of an ultrasound video for more accurate diagnoses.
Buckler further teaches all the limitations disclosed in the dependent claims of Claim 1 for the same reasons and motivations as Claim 1.
Regarding Claim 3, Chen, in view of Buckler, teaches: the system of claim 1, wherein the first deep learning network is a convolutional neural network (Buckler: ¶65: “In example embodiments, presented herein, Convolutional neural networks (CNNs) may be utilized for building a classifier in an approach that can be characterized as transfer-learning with fine-tuning approach.”). 
Regarding Claim 4, Chen, in view of Buckler,teaches: the system of claim 1, wherein the processor is further configured to identify the clinical condition by: selecting the highest probability from the probabilities for the second set of clinical characteristics (Buckler: ¶60: “Measurands for each of these may be measured, such as quantity and/or degree and/or character of the property. Example conditions include perfusion/ischemia … and/or risk stratification (whether as probability of event or time to event (TTE))”).
Regarding Claim 5, Chen, in view of Buckler, teaches: the system of claim 1, wherein the first set of clinical characteristics is identical to the second set of clinical characteristics (Buckler: ¶60: “systems and methods of the present disclosure utilize a hierarchical analytics framework comprised of a first level of algorithms which measure biological properties capable of being objectively validated against a truth standard independent of imaging, followed by a second set of algorithms to determine medical or clinical conditions”; the second level algorithm uses the outputs of the first level algorithm and would output similar characteristics from which a clinical condition can be determined.).
Regarding Claim 6, Chen, in view of Buckler, teaches: the system of claim 1, wherein the first set of clinical characteristics is associated with different types of clinical features, and wherein the second set of clinical characteristics is associated with different degrees of severity for at least one of the different types of clinical features (Buckler: ¶60: “Measurands for each of these may be measured, such as quantity and/or degree and/or character of the property. Example conditions include perfusion/ischemia … and/or risk stratification (whether as probability of event or time to event (TTE))”; Buckler: ¶152: “Notably, the biological properties/analytes are typically, objective properties (e.g., objectively verifiable rather than being stated as impression or appearances) that may represent e.g., a presence and degree of a marker (such as a chemical substance) or other measurements such as structure, size, or anatomic characteristics of region of interest.”).
Regarding Claim 7, Chen, in view of Buckler,teaches: the system of claim 1, wherein the first set of clinical characteristics is associated with a first categorization of at least one of different types of clinical features or different degrees of severity, and wherein the second set of clinical features is associated with a second categorization of the at least one of the different types of clinical features or the different degree of severity (Buckler: ¶60: “Measurands for each of these may be measured, such as quantity and/or degree and/or character of the property. Example conditions include perfusion/ischemia … and/or risk stratification (whether as probability of event or time to event (TTE))”; Buckler: ¶152: “Notably, the biological properties/analytes are typically, objective properties (e.g., objectively verifiable rather than being stated as impression or appearances) that may represent e.g., a presence and degree of a marker (such as a chemical substance) or other measurements such as structure, size, or anatomic characteristics of region of interest.”).
Regarding Claim 8, Chen, in view of Buckler, teaches: the system of claim 1, wherein the subject body includes at least a portion of a lung (Buckler: ¶147: “Example, biological features utilized by specific implementations of the systems and methods of the present disclosure (e.g., as relating to particular anatomical regions of a patients such as the vascular system, the respiratory system, organs such as the lungs, heart, or kidneys, or other anatomical regions) are disclosed herein.”).
Regarding Claim 9, Chen, in view of Buckler, teaches: the system of claim 8, wherein the clinical condition includes features associated with at least one of a normal lung, a B-line artifact, consolidation, a bronchogram, or a pleural effusion (Buckler: Table 5 lists a variety of biologically-objective measurements that can be used to determine a clinical condition.).
Regarding Claim 10, Chen, in view of Buckler, teaches: the system of claim 8, wherein the clinical condition includes features associated with a degree of severity of at least one of a normal lung, a B-line artifact, consolidation, a bronchogram, or a pleural effusion (Buckler: Table 5 lists a variety of biologically-objective measurements that can be used to determine a clinical condition.).
Regarding Claim 11, Chen, in view of Buckler, teaches: the system of claim 1, wherein at least the first predictive network or the second predictive networks is trained by: providing a plurality of scan-formatted ultrasound images representative of test subject bodies including the clinical condition captured by different ultrasound imaging devices (Buckler: ¶75: “radiology datasets annotated to include ex vivo ground truth data (such as histology information) may be advantageously used as input data for the classifier.”); converting the plurality of scan-formatted ultrasound images into a plurality of pre-scan-formatted ultrasound images based on at least one of a common dimension or a common format independent of the different ultrasound imaging devices (Buckler: ¶68: “Another type of enrichment is to use transformations on the coordinate system, to accentuate biologically-plausible spatial context while removing noise variation to either improve the classification accuracy, allow for smaller training sets, or both”); and assigning a score to each ultrasound image of the plurality of pre-scan-formatted ultrasound images with respect to the clinical condition (Buckler: ¶74: “In example embodiments, dataset enrichment may result in ground truth annotation of tissue characteristics (e.g., tissue characteristics that are indicative of plaque phenotype) as well as provide a spatial context of how such tissue characteristics present in cross section”).
Regarding Claim 12, Chen, in view of Buckler, teaches: the system of claim 11, wherein the different ultrasound imaging devices include at least one of a linear ultrasound transducer device, a curvilinear ultrasound transducer device, or a phased-array ultrasound transducer device (Buckler: ¶6: “Quantitative imaging measures specific biological characteristics that indicate the effectiveness of one treatment over another, how effective a current treatment is, or what risk a patient is at should they remain untreated. Viewed as a measurement device, a scanner combined with image processing of the formed images has the ability to measure characteristics of tissue based on the physical principles”; Buckler: ¶6 lists ultrasound as a quantitative imaging method.).
Regarding Claim 13, Chen, in view of Buckler, teaches: the system of claim 1, further comprising: a display in communication with the processor and configured to display an indication of the clinical condition (Buckler: ¶411: “To provide for interaction with a user, the above described techniques can be implemented on a computer having a display device.”).
Regarding Claim 14 and 16-20, Claims 14 and 16-20 recite a method that is implemented by the system of Claims 1, 3-4, 8-10, and 13. Therefore, the rejections of Claims 1, 3-4, 8-10, and 13 is equally applied (Chen: Methods, Buckler: Abstract: “Systems and methods for analyzing pathologies utilizing quantitative imaging are presented herein.”). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Isgum et al. (US 2019/0333216 A1), Blackbourne et al. (US 2016/0239959 A1), Zhou et al. (US 2018/0075597 A1), Yi et al. (US 2018/0263568 A1), Lee et al. (US 2016/0171683 A1), Kezurer et al. (US 2019/0388064 A1), Gurevich et al. (US 2018/0028079 A1), Liang et al. (US 2015/0379709 A1), Rothberg et al. (US 2017/0360412 A1), Cahill et al. (US 7,738,683 B2), Reuter et al. (US 9,636,081 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        /ALEX KOK S LIEW/Primary Examiner, Art Unit 2668